DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 9/29/2020.
Claims 1-19 are pending.  Claim 1 is independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/2/2020, 9/16/2021 and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, 15-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a measurement output signal” in lines 3-4 of the claim, however "a measurement output signal" element was already introduced earlier in lines 6-7 of claim 1, which claim 2 depends from, and thereby it is unclear whether the “a measurement output signal” in lines 3-4 of the claim is directed to that same element and therefore should be properly amended to "the measurement output signal” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 3 recites “a measurement output signal” in lines 3-4 of the claim, however "a measurement output signal" element was already introduced earlier in lines 6-7 of claim 1, which claim 2 depends from, and thereby it is unclear whether the “a measurement output signal” in lines 3-4 of the claim is directed to that same element and therefore should be properly amended to "the measurement output signal” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 8 recites the limitation "the qubit resonator device" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the qubit [of the qubit device]" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, the limitation “the qubit” is considered substantively different than the limitation “another qubit” introduced in claim 15.
Claim 15 recites the limitation "the qubit readout resonator [of the qubit device]" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, the limitation “the qubit readout resonator” is considered substantively different than the limitation “another qubit readout resonator” introduced in claim 15.
Claim 16 recites the limitation "the qubit [of the qubit device]" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, the limitation “the qubit” is considered substantively different than the limitation “another qubit” introduced in claim 16.
Claim 16 recites the limitation "the qubit readout resonator [of the qubit device]" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, the limitation “the qubit readout resonator” is considered substantively different than the limitation “another qubit readout resonator” introduced in claim 16.
Claim 19 recites the limitation "the qubit [of the qubit device]" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, the limitation “the qubit” is considered substantively different than the limitation “another qubit” introduced in claim 19.
Claim 19 recites the limitation "the qubit readout resonators [of the qubit devices]" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, the limitation “the qubit readout resonator” is considered substantively different than the limitation “another qubit readout resonator” introduced in claim 19.
Allowable Subject Matter
Claims 1, 4-7, 9-14 and 17-18 are allowed.
Regarding independent claim 1, Figure 2 of Naaman (Patent No. US 9,438,246 B1) discloses a system comprising: 
a qubit 20 (“qubits”- Col. 3, Line 46); 
a qubit readout resonator 18 (“qubit readout resonators”- Col. 3, Line 48) arranged adjacent to the qubit 20 to couple to the qubit 20; and 
a first filter 14 (“BP filter resonant section”- Col. 3, Line 41) arranged adjacent to the qubit readout resonator 18 to couple to the qubit readout resonator 18, the first filter 14 comprising: 
a common port (i.e., the port of 14 connected to read line 12) arranged to receive both a qubit readout resonator input drive signal (i.e., “read input signal”- Col. 4, Line 17) and a measurement output signal (i.e., “read output signal”- Col. 4, Lines 18-19) from the qubit readout resonator 18, 
wherein the first filter 14 comprises a coupling portion (i.e., the portion of 14 coupled to coupler 16), and 
wherein the qubit readout resonator 18 is coupled to the coupling portion via coupler 16.
Naaman does not expressly disclose wherein the first filter is configured to impede at least one measurement photon emitted from the qubit, wherein the first filter comprises a first filter stub, and a second filter stub, and wherein the first filter stub is disposed between the common port and a first side of the coupling portion and the second filter stub is disposed on a second side of the coupling portion.
Thus, regarding independent claim 1, the claim is allowed, because the prior art of record including Namaan, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first filter is configured to impede at least one measurement photon emitted from the qubit, wherein the first filter comprises a first filter stub, a coupling portion and a second filter stub, wherein the first filter stub is disposed between the common port and a first side of the coupling portion and the second filter stub is disposed on a second side of the coupling portion”.
Claims 4-7, 9-14 and 17-18 are allowed as being dependent on allowed claim 1.
Claims 2-3, 8, 15-16 and 19 (which depend from allowed claim 1) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abdo et al. (US 9,444,430 B1), which discloses a system comprising a qubit coupled to a qubit readout resonator and a first filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895